Citation Nr: 1414948	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-39 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral upper extremity neurological disability, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew his request for a personal hearing in January 2013.  The Board remanded the case for additional development in October 2013.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and a bilateral lower extremity neurological disability, to include peripheral neuropathy, were previously noted to have been raised by the record.  They have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over those issues.  They are again referred to the AOJ for appropriate action. 


FINDING OF FACT

A bilateral upper extremity neurological disability, to include peripheral neuropathy, was not manifest during active service, an organic disease of the nervous system was not manifest within one year of discharge from active service, a present peripheral neuropathy disorder is not shown, and a bilateral upper extremity neurological disability is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

A bilateral upper extremity neurological disability, to include peripheral neuropathy, was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in August 2009.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, and statements in support of the claim.  The development requested on remand in October 2013 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  The available medical evidence is sufficient for an adequate determination.  Therefore, the Board finds that the duties to notify and assist have been met and the Board will proceed to decision.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c) (2013).  Service connection may be granted for diseases that are of congenital, developmental, or familial origin where the disease was first manifest during service or progressed at an abnormally high rate during service.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Organic diseases of the nervous system are chronic diseases for presumptive service connection purposes.

VA regulations also provide that certain disorders, including early-onset peripheral neuropathy, if manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during service, may be presumed service connected.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013); 78 Fed. Reg. 54,763 (Sep. 6, 2013).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (2013).  

Even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

The Veteran contends that he has a bilateral upper extremity neurological disability as a result of service, to include as a result of herbicide exposure during service in the Republic of Vietnam.  He stated he had experienced tremors for years, but that he thought the symptoms would pass.  Statements provided in support of his claim described a noticeable tremor.  

Service records show the Veteran served in the Republic of Vietnam from May 1968 to January 1969.  The service medical records are negative for complaint, treatment, or diagnosis of any neurological disorder.  

VA treatment records dated in July 2009 noted the Veteran had symptomatic tremor and a history of multinodal goiter.  An October 2009 neurological consultation noted he complained of tremors, and that it was difficult for him to write, handle objects, engage in activities requiring coordination, and walk.  A diagnosis of unusual task dependent movement disorder with unknown etiology was provided.  A December 2009 magnetic resonance imaging (MRI) scan revealed "mildly abnormal" results.  A March 2010 report noted a history of toxic goiter and noted the Veteran had a very minimal postural tremor.  The diagnoses included bilateral upper extremity tremors, task dependent movement disorder or dystonia, which did not appear to be a postural tremor or related to hyperthyroidism.

VA examination in December 2013 included diagnoses of central nervous system conditions, essential tremor and intention tremor.  It was noted the Veteran reported a tremor in 2008 that was getting worse.  A November 2009 MRI scan revealed mild age-appropriate atrophy and a few scattered subcortical T2 hyperintensities.  The examiner noted the Veteran did not have and had never been provided a diagnosis of a peripheral nerve condition or peripheral neuropathy, and that he had an intention tremor that was a central nerve disease that was completely different and unrelated.  It was further noted that intention tremor was a degenerative disorder, typically genetic in cause, but also associated with hyperthyroidism, a disorder for which the Veteran was noted to have been treated.  The examiner stated the Veteran's central nerve disease was not a presumptive service connection disease associated with exposure to herbicides and was not shown to have occurred in service or within one year of service.  It was the examiner's opinion that it was less likely that any current bilateral upper extremity neurological disability was related to service, including any in-service herbicide exposure.

Based upon the evidence of record, the Board finds that a bilateral upper extremity neurological disability, to include peripheral neuropathy, was not manifest during active service, that an organic disease of the nervous system was not manifest within one year of discharge from active service, that a present peripheral neuropathy disorder is not shown, and that a bilateral upper extremity neurological disability is not shown to have developed as a result of an established event, injury, or disease during active service.  The Board notes that service records show the Veteran served in the Republic of Vietnam and his exposure to herbicides is conceded.  The December 2013 VA opinion is found to be persuasive that the Veteran does not have a present peripheral neuropathy disorder and that his present central nerve disease was not likely caused by or a result of service, including as a result of herbicide exposure.  The examiner is shown to have conducted a thorough examination, to have reviewed the pertinent evidence of record, and to have provided adequate rationale for the etiology opinion.  The Veteran has not presented any contrary competent evidence.

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions that his present neurological disability is related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  Therefore, the claim for entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claim, and service connection for a bilateral upper extremity neurological disability, to include peripheral neuropathy, must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral upper extremity neurological disability, to include peripheral neuropathy, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


